DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/16/2013. 
Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Claims 1-8, 10-13, 15, 17, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 11 and 12 of Patent No. 10,917,366 (the ‘366 patent).   	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 	In the table below, the left side includes parts of the claims in the current application while the right side is the claims and text in the ‘366 patent that conflict with those parts.  
17/169,389 (present application)
10,917,366
Claim 1: A method for managing a message messages in an electronic device, the method comprising:
Claim 1: A method for managing messages in an electronic device, the method comprising:
providing a user interface for displaying one of a plurality of chat windows, wherein the
plurality of chat windows includes a first chat window associated with one or more messages transmitted to or received from a first interlocutor and a second chat window associated with one or more messages 




in response to detecting a second touch input, displaying a list of marked messages of the plurality of chat windows, the marked messages including the marked message of the first chat window and a second marked message of the second chat window
displaying, in response to detecting a second touch input for selecting a first marked message of the first chat window among the displayed one or more marked messages, the first chat window including the selected first marked message; and
in response to detecting a third touch input for selecting a marked message included in the list of the marked messages, switching from displaying the list of the marked messages to displaying one of the first chat window or the second chat window corresponding to the selected marked message such that a message corresponding to the selected marked message is automatically positioned within a viewing area of the displayed one of the first chat window or the second chat window;

deleting, in response to detecting a third touch input for deleting the first chat window, at
least one message included in the first chat window excluding the one or more marked messages including the selected first marked message.

deleting the displayed one of the first chat window or the second chat window wherein the deleting does not delete the message corresponding to the selected marked message, which was included in the displayed one of the first chat window or the second chat window
Claim 2: The method of claim 1, wherein the displaying the first chat window comprises displaying the selected first marked message in such a manner as to focus on the selected first marked message.

Claim 1: … in response to detecting a first touch input for selecting one of the first and second messages included in the display of the first chat window, displaying an icon for indicating the selected one of the first and second messages as a marked message


Claim 3: The method of claim 2, wherein the displaying the first chat window comprises displaying both the first marked message and adjacent messages of the first marked message, wherein the adjacent messages include a previous message and a subsequent message of the first marked message included a viewing area of the displayed first chat window.
 switching from displaying the list of the marked messages to displaying one of the first chat window or the second chat window comprises displaying both the marked message included in the list of the marked 


Claim 4: The method of claim 1, further comprising setting, in response to detecting a fourth touch input for selecting a message among the one or more messages of the first chat window or the one or more messages of the second chat window, the selected message as a marked message.
Claim 1: … in response to detecting a first touch input for selecting one of the first and second messages included in the display of the first chat window, displaying an icon for indicating the selected one of the first and second messages as a marked message


Claim 5: The method of claim 4, wherein displaying the one or more marked messages comprises displaying the one or more marked messages associated with one or more interlocutors.
Claim 5: The method of claim 1, wherein the displaying the list of the marked messages comprises displaying marked messages associated with at least one interlocutor.


Claim 6: The method of claim 4, wherein the marked message comprises at least one of a text message, voice data or image data.
Claim 6: The method of claim 1, wherein the marked messages comprise at least one of a text message, voice data, or image data.


Claim 7: The method of claim 4, wherein the setting the selected message as the marked message comprises: mapping the selected message to metadata of the selected message; and storing the selected message mapped to the metadata of the selected message as the marked message.

Claim 7: The method of claim 1, wherein the displaying the icon for indicating the selected one of the first and second messages as the marked message comprises: mapping the selected marked message to metadata of the selected marked message; and storing the selected marked message mapped to the metadata of the selected marked message.



Claim 8: The method of claim 7, wherein the metadata comprises at least one of a name of at least one interlocutor, a marked message associated with the at least one interlocutor and a number of marked messages associated with the at least one interlocutor, or data and 




Claim 10: The method of claim 8, wherein the displaying the one or more marked messages comprises displaying a list of the one or more marked messages based on the at least one interlocutor.

Claim 5: The method of claim 1, wherein the displaying the list of the marked messages comprises displaying marked messages associated with at least one interlocutor.


Claim 11: The method of claim 1, wherein the displaying the one or more marked messages comprises: in response to detecting the first touch input, displaying a list of interlocutors including at least two interlocutors connected to the first chat window if the first chat window includes a plurality of messages associated with the at least two interlocutors; and displaying one or more marked messages associated with an interlocutor, if the interlocutor is selected from the list of the interlocutors.

Claim 11: The method of claim 5, wherein the displaying the list of the marked messages comprises: in response to detecting the second touch input, displaying a list of interlocutors including at least two interlocutors connected to the first chat window if the first chat window includes at least one message associated with the at least two interlocutors; and displaying at least one marked message associated with an interlocutor if the interlocutor is selected from the list of the interlocutors.



Claim 12: The method of claim 1, wherein the user interface comprises at least one of a social network service (SNS) application, an email service application, a one-to-one and group chatting messenger service application, or a message service application for exchanging text and multimedia messages.

Claim 12: The method of claim 1, wherein the plurality of chat windows comprises at least one of a social network service (SNS) application, an email service application, a one-to-one and group chatting messenger service application or a message service application for exchanging text and multimedia messages.

 	Although the claims at issue are not identical, they are not patentably distinct from each other, because: (1) with respect to claim 2, displaying an icon indicating a selected message as a marked message effectively places focus on that message; and (2) with respect to claim 3, 

 	Claims 13, 15, 17, 18 and 20 recite similar limitations as claims 1, 4, 7, 8 and 11 and are likewise rejected.

 	This is a provisional nonstatutory double patenting rejection.  

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 13 recite “deleting … at least one message included in the first chat window excluding the one or more marked messages excluding the selected first marked message.”  It is unclear what the gerund “excluding” applies to.  For example, it is unclear whether the marked messages exclude the selected first marked message, whether the claimed deleting process excludes the selected first marked message, etc.  For the purpose of examination, Examiner 
Claim 3 recites “wherein the displaying the first chat window comprises displaying both the first marked message and adjacent messages of the first marked message, wherein the adjacent messages include a previous message and a subsequent message of the first marked message included a viewing area of the displayed first chat window.”  It is unclear what the meaning of the phrase, “included a viewing area of the displayed first chat window,” is.  For example, it is unclear if the first marked message included the viewing area, and the placement of the phrase seems incorrect.  For the purpose of examination, Examiner interprets the phrase that the first marked message includes the viewing area. 
Claims 2-12 and 14-20 are rejected for failing to cure the deficiencies of their respective parent claims.  
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public  before the effective filing date of the claimed invention.
Claims 1-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2013/0159878).  

 	Kim was cited in an IDS dated 2/5/2021.

 	Regarding claim 1, Kim teaches a method for managing messages in an electronic device, the method comprising:
 	providing a user interface for displaying one of a plurality of chat windows (Figs. 7-9, 3-6,  [0029, 0057], Kim contemplates displaying various message views and mark views i.e. different windows; the messaging contemplated in Kim can pertain to chats, text messages etc. e.g., see Kim [0026])
 	wherein the plurality of chat windows includes a first chat window associated with one or more messages transmitted to or received from a first interlocutor and a second chat window associated with one or more messages transmitted to or received from a second interlocutor (Figs. 7-9, 3-6, [0029, 0054-055, 0057], Kim describes presenting an interface with chat messages i.e., a chat window; the messages could be messages in a conversation thread e.g., as found in a message view, or marked messages alone e.g., as found in a marked view; these can be understood as distinct chat-related windows; Kim contemplates multiple different message views/interfaces/windows for different conversation threads e.g., see Kim Figs. 7-9, [0025-0026, 0057]; note that the claim language also uses a Markush group and thus does not require both the claimed first and second windows; each message in the message view or marked view is associated with users, such as senders and receiving users e.g., see Kim claim 1, [0045, 0026, 0057]);

 	displaying, in response to detecting a second touch input for selecting a first marked message of the first chat window among the displayed one or more marked messages, the first chat window including the selected first marked message (Fig. 9, 5 [0058, 0051], when a marked message is selected in the mark view, the user is taken to a different display screen/window, which shows the thread from which the marked message originated; Figs. 9a, 9b display an example of selecting a marked message and being returned to the original thread, with the marked message displayed there next to other unmarked messages; see also Fig. 9, [0058], which notes that when a user selects a marked message, the marked message will be displayed in the display, next to any unmarked message that may have preceeded it i.e., in its original position, as it was originally received or sent); and
 	deleting, in response to detecting a third touch input for deleting the first chat window, at
least one message included in the first chat window excluding the one or more marked messages
including the selected first marked message (Kim Figs. 8(b)(c), col. 9, lines 36-67, when a user is viewing a message view with a marked message i.e., a chat window, the user can select the marked message, and transfer to a marked view, that only shows marked messages; note that in 

 	Regarding claim 2, Kim teaches wherein the displaying the first chat window comprises displaying the selected first marked message in such a manner as to focus on the selected first marked message (Fig. 7, [0054-056], a marked message in a message view can be designated as such using a highlight or outline, which focuses attention on the message).

 	Regarding claim 3, Kim teaches the invention as claimed in claim 2.  Kim also teaches wherein the displaying the first chat window comprises 
 	displaying both the first marked message and adjacent messages of the first marked message (Kim Fig. 5, 79 [0051, 055-0056, 0058], a marked message may be displayed according to time information next to other messages i.e., a message may precede it and another message may follow it), 
 	wherein the adjacent messages include a previous message and a subsequent message of the first marked message included a viewing area of the displayed first chat window (Kim Fig. 5, 79 [0051, 055-0056, 0058], a marked message may be displayed according to time information next to other messages i.e., a message may precede it and another message may follow it; naturally, the displayed marked message includes an area to view in the window).

 	Regarding claim 4, Kim teaches the invention as claimed in claim 1.  Kim also teaches 
setting, in response to detecting a fourth touch input for selecting a message among the one or more messages of the first chat window or the one or more messages of the second chat window, 

 	Regarding claim 5, Kim teaches the invention as claimed in claim 4.  Kim also teaches 
wherein displaying the one or more marked messages comprises displaying the one or more marked messages associated with one or more interlocutors (each message in the message view or marked view is associated with users, such as senders and receiving users e.g., see Kim claim 1, [0045, 0026, 0057]).

 	Regarding claim 6, Kim teaches the invention as claimed in claim 4.  Kim also teaches wherein the marked message comprises at least one of a text message, voice data or image data (the messaging contemplated in Kim can pertain to chats, text messages etc. e.g., see Kim [0026]; see also the text/IM messages in Figs. 7-11). 

 	Regarding claim 7, Kim teaches the invention as claimed in claim 4.  Kim also teaches wherein the setting the selected message as the marked message comprises:
 	mapping the selected message to metadata of the selected message; and
 	storing the selected message mapped to the metadata of the selected message as the marked message (Kim teaches that a message can be mapped to or associated with a variety of information; for example, Kim [0027] notes that each message can be associated with various attributes, such as origin information and time information; such data can be stored in a database; 

 	Regarding claim 8, Kim teaches the invention as claimed in claim 7. Kim also teaches 
wherein the metadata comprises at least one of a name of at least one interlocutor, a marked message associated with the at least one interlocutor and a number of marked messages associated with the at least one interlocutor, or data and time information corresponding to the marked message (Kim teaches that a message can be mapped to or associated with a variety of information; for example, Kim [0027] notes that each message can be associated with various attributes, such as origin information and time information, in a database).

 	Regarding claim 9, Kim teaches the invention as claimed in claim 8.  Kim also teaches 
wherein the displaying the one or more marked messages comprises displaying the one or more marked messages of the plurality of chat windows including at least one marked message of the first chat window and at least one marked message of the second chat window (Kim [0057, 0029], the marked message view can include marked messages from a variety of different conversation threads/message views).  . 

 	Regarding claim 10, Kim teaches the invention as claimed in claim 8.  Kim also teaches 
wherein the displaying the one or more marked messages comprises displaying a list of the one or more marked messages based on the at least one interlocutor (each message in the message view or marked view is associated with and based on users, such as senders and receiving users e.g., see Kim claim 1, [0045, 0026, 0057]).

 	Regarding claim 12, Kim teaches the invention as claimed in claim 1.  Kim also teaches 
wherein the user interface comprises at least one of a social network service (SNS) application, an email service application, a one-to-one and group chatting messenger service application, or a message service application for exchanging text and multimedia messages (Kim [0026] describes a messaging, email, one-to-one or chatting applications).

 	Regarding claim 13, the claim corresponds to claim 1 and is rejected for the same reasons.  Kim also teaches an apparatus for managing a message in an electronic device (Fig. 1, [0032] describes a mobile device), the apparatus comprising:
 	a touch screen (Fig. 1, [0033] describes a touch screen); and
 	a processor operatively coupled to the touch screen (Fig. 1, [0039] describes a control unit),
 	wherein the processor is configured to perform the operations of claim 1.  

 	Regarding claim 14, Kim teaches the invention as claimed in claim 13. Kim also teaches wherein the processor is further configured to:
 	control the touch screen to display the selected first marked message in such a manner as to focus on the selected first marked message (Fig. 7, [0054-056], a marked message in a message view can be designated as such using a highlight or outline), and
 	control the touch screen to display both the first marked message and adjacent messages of the first marked message (Kim Fig. 5, 79 [0051, 055-0056, 0058], a marked message may be 
 	wherein the adjacent messages include a previous message and a subsequent message of the first marked message included a viewing area of the displayed first chat window (Kim Fig. 5, 79 [0051, 055-0056, 0058], a marked message may be displayed according to time information next to other messages i.e., a message may precede it and another message may follow it; naturally, the displayed marked message includes an area to view in the window). 

 	Regarding claim 15, Kim teaches the invention as claimed in claim 13.  Claim 15 also corresponds to claim 4 and is rejected for the same reasons.

 	Regarding claim 16, Kim teaches the invention as claimed in claim 15.  Kim also teaches 
wherein the processor is further configured to control the touch screen to display the one or more marked messages associated with one or more interlocutors (each message in the message view or marked view is associated with and based on users, such as senders and receiving users e.g., see Kim Figs. 4, 8, claim 1, [0050, 0057, 0045, 0026]).

 	Regarding claim 17, Kim teaches the invention as claimed in claim 15. Claim 17 also corresponds to claim 7 and is rejected for the same reasons.

	Regarding claim 18, Kim teaches the invention as claimed in claim 17. Claim 18 also corresponds to claim 8 and is rejected for the same reasons.

.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied in claim 5 and 13, and further in view of Chan (US 9,092,964).  

 	Regarding claim 11, Kim teaches the invention as claimed in claim 5.  However, Kim does not expressly disclose the displaying the one or more marked message comprises: in response to detecting the first touch input, displaying a list of interlocutors including at least two interlocutors connected to the first chat window if the first chat window includes a plurality of messages associated with the at least two interlocutors; and displaying one or more marked messages associated with an interlocutor if the interlocutor is selected from the list of the interlocutors.
 	In the same field of endeavor, Chan teaches the displaying the one or more marked message comprises: 
 	in response to detecting the first touch input, displaying a list of interlocutors including at least two interlocutors connected to the first chat window if the first chat window includes a 
 	displaying one or more marked messages associated with an interlocutor if the interlocutor is selected from the list of the interlocutors (Chan Figs. 3R, 3S, col. 8, line 64 to col. 9, line 2 teach that a list of pinned messages can each include mentions of various users e.g., Liz Ortega and George Carter in Fig. 3R; these displayed names can be understood as a “list of interlocutors”; when a user selects a pinned message (and its corresponding user name), the screen may shift to a message window that includes/is connected to those two names and displays a marked message in the context of a larger thread; note that in the context of Kim, a user may select a message in a message view to arrive at the list of pinned messages i.e., the claimed “in response to detecting the second touch input”; also note that in displaying a message that includes a user’s name, naturally the system is also selecting that name for display).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated in response to detecting the second touch input, displaying a list of interlocutors including at least two interlocutors connected to the first chat window if the first chat window includes at least one message associated with the at 

 	Regarding claim 20, Kim teaches the invention as claimed in claim 13.  Claim 20 also corresponds to claim 11 and is rejected for the same reasons.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Blecon (US 2014/0215352) teaches a chat interface where a user can pin messages e.g., see Belson Abstract.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ERIC J YOON/Primary Examiner, Art Unit 2143